Citation Nr: 1100336	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  06-34 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1962 to September 
1966.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In September 2008, the Board remanded this case for additional 
development, and the case has been returned for further appellate 
review.

In his October 2006 substantive appeal, the Veteran requested 
that he be scheduled for a hearing at a local VA office before a 
Member of the Board.  His hearing was scheduled for June 2008, 
and he was sent a notice letter in May 2008.  The appellant did 
not report for the hearing, and he has neither requested a new 
hearing nor shown good cause for his failure to report.  
Therefore, his hearing request is deemed withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes that this claim was previously remanded for 
stressor development and a VA examination.

As noted in the prior remand, the question of whether or not a 
claimed stressor occurred is a factual matter, but the 
sufficiency of that stressor to support a diagnosis of PTSD is a 
medical determination.  Cohen v. Brown, 10 Vet. App. 128 (1997).  
According to the April 2010 VA examination report, the Veteran 
experienced two types of stressful experiences in service that 
contributed to his PTSD.  The first of these involves the 
Veteran's reported Vietnam stressors, while the second has to do 
with his reported experiences at Guantanamo Bay during the Cuban 
Missile Crisis.  

Addressing the second set of stressors first, the Board notes 
that VA has been unable to verify the Veteran's presence in 
Guantanamo Bay during the Cuban Missile Crisis.  The AMC's 
stressor development culminated in a March 2010 response from the 
National Archives and Records Administration (NARA) stating that 
"the 2d Marine Division was directly involved in the building up 
during the crisis, with organic elements going to Guantanamo Bay; 
the 1st Marine Division remained in California."  The Veteran's 
service personnel records reflect that he served in the G Company 
2d Battalion, 5th Marines, 1st Marine Division, during the 
relevant period.  In short, the Board finds that the Veteran's 
Cuban Missile Crisis stressor has not been verified.

The Board also finds, however, that the Veteran's participation 
in humanitarian relief efforts following a typhoon in Vietnam is 
corroborated by the evidence of record.  Specifically, the Board 
notes that the Veteran has submitted photographs of the typhoon 
relief efforts.  One of these pictures is of a sign that states 
the following:

      TO
      The Officers & Crew 
      S.S. PRINCETON
      The People & Government of
      The Republic of Viet-Nam
      Forever
      Will Treasure Your Kindness and Courage
      Saigon 17 November 1964.

The Veteran's service personnel records reflect that he embarked 
on board the USS Princeton on October 23, 1964, and departed 
Subic Bay, Philippines, on October 26, 1964.  It was noted that 
he arrived and disembarked at Subic Bay, Philippines, on December 
23, 1964.  The Veteran has also submitted a buddy statement from 
someone who is verified to have served with the Veteran reporting 
that he and the Veteran "participated in delivering rice and 
flour from Hong Kong to Vietnam, in November of 1964."  

The Court has held that, in order to show presence during a 
stressful event, evidence need not demonstrate that a veteran 
actually was present during the event if the evidence shows that 
his unit was present during the event.  Pentecost v. Principi, 16 
Vet. App. 124, 128 (Vet. App. May 24, 2002).  The evidence of 
record in the case at hand clearly shows that the Veteran was 
stationed aboard the USS Princeton in November 1964, and it also 
clearly shows that the crew of the USS Princeton was engaged in 
humanitarian relief during that period.  The Board therefore 
finds that the Veteran's participation in the typhoon relief in 
Vietnam has been verified.  

The Board finds that a remand for a new VA opinion is necessary 
in this case because the April 2010 opinion discusses both the 
now-verified typhoon relief and the unverified Cuban Missile 
Crisis stressors to have contributed to his PTSD.  This opinion 
does not make clear that the verified typhoon stressor is 
sufficient to support a PTSD diagnosis on its own.  On remand, 
the Veteran's claims file should be submitted to the same 
examiner who conducted the April 2010 VA examination in order to 
obtain a new opinion based upon the Board's verification of one 
stressor and the repudiation of another stressor.

While this claim is on remand, the AMC should attempt to verify 
the Veteran's other reported Vietnam stressor, which involved the 
Veteran's claimed exposure to mortar and rocket fire while on 
base in Vietnam.  The Veteran's service personnel records and his 
own reports reflect that he served with the Lima Company, 3rd 
Battalion, 3rd Marines, 3rd Marine Division, from January 1964 to 
March 1965.  An entry under the heading "Combat History - 
Expeditions" in the Veteran's service personnel records reflects 
that he "Participated in direct support of US MILOPNS RVN while 
member 9thMEB" from September 20, 1964 through January 9, 1965.  
A June 2005 private psychological evaluation expressly states 
that the Veteran performed his duties at Chu Lai and Phu Bai, 
Vietnam, and it notes that rocket and mortar attacks at Phu Bai 
were routine.  Other information from the claims file leads the 
Board to believe that the relevant period for attempted 
verification of the claimed mortar attacks coincides with his 
period of typhoon relief.  On remand, the AMC should attempt to 
verify whether mortar attacks occurred while the Veteran's unit 
was stationed at Chu Lai or Phu Bai while in Vietnam.  The 
pertinent period is from approximately October 26, 1964, through 
December 23, 1964, but focuses primarily upon November 1964. 

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to verify whether 
the Veteran's unit, the Lima Company, 3rd 
Battalion, 3rd Marines, 3rd Marine Division, 
was present during rocket or mortar attacks 
from October 26, 1964, through December 23, 
1964.  The Board notes that the Veteran's 
unit may have been at Chu Lai and/or Phu Bai, 
Vietnam, during this period.

2.  Following the above, the Veteran's claims 
file should again be sent to the April 2010 
VA examiner for clarification of the question 
asked below.  If the prior examiner is not 
available, the claims folder should be sent 
to another examiner for review.  If the 
examiner finds that a new VA examination is 
necessary in order to answer the following 
questions, the Veteran should be scheduled 
for a new VA examination.  

If a new examination is necessary, the claims 
folders must be thoroughly reviewed by the 
examiner in connection with the examination, 
and a complete history should be elicited 
directly from the Veteran.  Any tests and 
studies deemed necessary by the examiner 
should be conducted.  All findings should be 
reported in detail.  

The VA examiner must be provided a 
description of all verified stressors, 
including the typhoon, and must be expressly 
informed of any stressors, including that 
involving the Cuban Missile Crisis, that have 
not been verified.  The examiner should 
review the claims folder and offer an opinion 
as to whether it is at least as likely as not 
that the Veteran's verified military 
stressor(s) alone supports a multi-axial 
diagnosis of PTSD.  The rationale for all 
opinions expressed must be explained.  

3.  After the development requested above has 
been completed, again review the record.  If 
any benefit sought on appeal remains denied, 
the appellant should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this 
case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


